Exhibit 12(a) FPL GROUP, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS(a) Years Ended December 31, 2008 2007 2006 2005 2004 (millions of dollars) Earnings, as defined: Net income $ 1,639 $ 1,312 $ 1,281 $ 901 $ 896 Income taxes 450 368 397 282 272 Fixed charges included in the determination of net income, as below 859 799 732 622 516 Amortization of capitalized interest 15 12 11 11 8 Distributed income of equity method investees 124 175 104 86 83 Less:Equity in earnings of equity method investees 93 68 181 124 96 Total earnings, as defined $ 2,994 $ 2,598 $ 2,344 $ 1,778 $ 1,679 Fixed charges, as defined: Interest expense $ 813 $ 762 $ 706 $ 593 $ 489 Rental interest factor 28 23 15 16 16 Allowance for borrowed funds used during construction 18 14 11 13 11 Fixed charges included in the determination of net income 859 799 732 622 516 Capitalized interest 55 40 18 8 43 Total fixed charges, as defined $ 914 $ 839 $ 750 $ 630 $ 559 - Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends (a) 3.28 3.10 3.13 2.82 3.00 (a) FPL Group, Inc. has no preference equity securities outstanding; therefore, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
